Citation Nr: 1118185	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He was awarded the Purple Heart Medal and Combat Infantry Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the May 2008 substantive appeal, the Veteran requested a travel Board hearing. Thereafter, the Veteran submitted a form in March 2009 indicating that he did not wish to present oral contentions or arguments.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issue on appeal.  

In the May 2010 remand, the Board requested that the Veteran be provided with a VA examination and opinion by an audiologist who has not seen or examined the Veteran in the past.  The Veteran was provided with a VA audiological examination in August 2010 by an audiologist.  The examiner noted that the remand specifically requested that an examiner that has not seen this Veteran before conduct the examination and that she had originally examined him in 2007.  The examination report shows that examiner explained this to the Veteran and he preferred to go ahead with the evaluation.  Nonetheless, in the April 2011 Informal Hearing presentation, the Veteran's representative has argued that the Veteran should be provided with another VA examination because the August 2010 VA examination did not comply with the Board's remand request as the examiner had previously evaluated the Veteran.  The Court of Veterans Appeals has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  As the examination and opinion was not provided by audiologist that has not previously seen or examined the Veteran, the Board finds that the claim must be remanded for another examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA ear and audiologic examination by an audiologist who has not previously seen or examined the Veteran.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and the audiologist should review the results of any testing prior to completing the report. All pertinent diagnoses should be provided.

The audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  He/she should also set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385.  The audiologist should provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's hearing loss is related to combat noise exposure.  A rationale should be provided for all opinions expressed.

2. Upon completion of the foregoing, the RO should readjudicate the Veteran's service connection claim for bilateral hearing, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


